Case 2:18-cr-00034-RJJ ECF No. 20 filed 01/31/19 PageID.134 Page 1 of 2



Harry	A.	Bishop,	MD	
Bridgeport,	West	Virginia	
	
	
Hon.	Robert	Jonker	
U.S.	District	Court	Judge	
Marquette,	Michigan	
	
	
January	24,	2019	
	
	
Dear	Sir:	
	
	       My	name	is	Harry	Bishop.	I	am	the	91‐year‐old	father	of	Jason	Bishop.	
Though	I	would	like	to	be	there	in	Michigan	today,	age,	blindness,	mobility,	and	
winter	will	all	keep	me	in	West	Virginia.	

	        I	am	writing	to	you	to	plead	for	a	decreased	sentence	for	my	son,	Jason.	While	
I’ll	not	argue	that	Jason	has	broken	the	law,	I	am	concerned	over	the	current	
potential	for	life	imprisonment	for	my	son.		

	      As	a	child	and	young	man,	Jason	was	never	in	trouble.	He	had	impeccable	
school	records,	always	avoided	conflict,	and	even	preferred	to	opt	out	of	contact	
sports,	choosing	instead	less	combative	forms	of	sport	and	exercise,	like	running	
and	hiking.	Jason	has	always	been	a	prolific	writer	and	a	voracious	reader,	always	
seeking	to	expand	his	horizons	both	mentally	and	physically	with	travel.	Jason’s	
trouble	didn’t	come	until	he	was	a	student	at	Oklahoma	University	where	he	made	a	
mistake	that	he’s	been	paying	for	ever	since.	To	my	knowledge,	Jason	has	never	hurt	
anyone.	He	does	not	have	a	history	of	aggressive,	violent,	forceful,	or	predatory	
behavior.	I	believe	he	entirely	non‐violent	and	poses	no	physical	harm	or	threat	to	
the	public.		

	      In	the	past,	while	incarcerated,	my	son	was	frequently	assaulted	and	abused	
because	he	is	a	homosexual	sex	offender.	Despite	Jason’s	wrongs,	he	is	still	my	son,	
and	as	a	parent,	news	of	his	consistent	abuse	was	both	devastating	and	infuriating.	
The	violence	against	him	has	even	occasionally	gotten	to	the	point	where	he	was	put	
into	solitary	confinement	with	his	consent	and	for	his	protection.	

	      Also	during	his	incarceration,	his	medical	needs	were	often	neglected	and	
ignored.	While	in	San	Quentin,	for	instance,	he	was	allowed	to	lie	on	his	cell	floor	in	
a	semi‐comatose	condition	for	several	days	with	a	fever	of	108°	before	being	
removed	to	the	infirmary.	As	a	physician,	that	is	disturbing.	As	a	father,	it	is	
appalling.		It	pains	me	to	think	of	my	son	lying	near	death	on	a	cold	floor	because	no	
one	would	help	him.		
Case 2:18-cr-00034-RJJ ECF No. 20 filed 01/31/19 PageID.135 Page 2 of 2



	      Jason	has	essentially	spent	his	entire	adult	life	in	prison.	In	short,	because	of	
his	previous	incarcerations,	the	consistent	abuse	he	sustained	while	in	prison,	and	
limited	access	to	adequate	medical	treatment,	with	a	life	sentence,	I	fear	for	the	
well‐being	and	ultimately	the	life	of	my	son.	I	feel	he’s	already	been	punished	long	
enough	for	any	crime	he	may	have	committed.	

	        As	a	91‐year‐old	vision	impaired	man,	I	know	that	I	do	not	have	much	time	
left	to	visit	with	my	son.	While	I	know	I	will	never	see	him	again,	I	would	like	to	be	
able	to	sit	in	the	same	room	with	him	and	visit.		

	
	
Sincerely,	
	
/s/	Harry	A.	Bishop,	M.D.	
	
Harry	A.	Bishop,	MD	
